     Case 2:19-cr-00282-RGK Document 258 Filed 08/18/21 Page 1 of 4 Page ID #:2546



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     POONAM G. KUMAR (Cal. Bar No. 270802)
4    ROGER A. HSIEH (Cal. Bar No. 294195)
     GREGORY D. BERNSTEIN (Cal. Bar No. 299204)
5    Assistant United States Attorneys
     Major Fraud/General Crimes Sections
6         1100 United States Courthouse
          312 North Spring Street
7         Los Angeles, California 90012
          Telephone: (213) 894-0719/0600/3183
8         Facsimile: (213) 894-6269
          E-mail:    poonam.kumar@usdoj.gov
9                    roger.hsieh@usdoj.gov
                     gregory.bernstein@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. CR 19-282-RGK

15              Plaintiff,                    GOVERNMENT’S MOTION TO EXCLUDE
                                              DEFENSE EXPERT JOHN PETERSON
16                    v.

17   ZHONGTIAN LIU,
      aka “Liu Zhongtian,”
18    aka “Chairman,”
      aka “Uncle Liu,”
19    aka “UL,”
      aka “Big Boss,”
20   CHINA ZHONGWANG HOLDINGS
        LIMITED,
21    aka “ZW,”
      aka “Mother Ship,”
22   ZHAOHUA CHEN,
      aka “Chen Zhaohua,”
23    aka “Uncle Chen,”
     XIANG CHUN SHAO,
24    aka “Johnson Shao,”
     PERFECTUS ALUMINIUM Inc.,
25    aka “Perfectus Aluminum Inc.,”
     PERFECTUS ALUMINUM
26      ACQUISITIONS, LLC,
     SCUDERIA DEVELOPMENT, LLC,
27   1001 DOUBLEDAY, LLC,
     VON KARMAN – MAIN STREET, LLC,
28      and
     Case 2:19-cr-00282-RGK Document 258 Filed 08/18/21 Page 2 of 4 Page ID #:2547



1    10681 PRODUCTION AVENUE, LLC,

2               Defendants.

3

4          Plaintiff United States of America, by and through its counsel
5    of record, the Acting United States Attorney for the Central District
6    of California and Assistant United States Attorneys Poonam G. Kumar,
7    Roger A. Hsieh, and Gregory Bernstein, moves to exclude the testimony
8    of proposed defense expert John Peterson.
9          This motion is based on the attached memorandum of points and
10   authorities, the files and records in this case, and such further
11   evidence and argument as the Court may permit.
12    Dated: August 18, 2021               Respectfully submitted,
13                                         TRACY L. WILKISON
                                           Acting United States Attorney
14
                                           SCOTT M. GARRINGER
15                                         Assistant United States Attorney
                                           Chief, Criminal Division
16
                                           /s/ Gregory D. Bernstein
17                                         GREGORY BERNSTEIN
                                           POONAM G. KUMAR
18                                         ROGER A. HSIEH
                                           Assistant United States Attorneys
19
                                           Attorneys for Plaintiff
20                                         UNITED STATES OF AMERICA
21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00282-RGK Document 258 Filed 08/18/21 Page 3 of 4 Page ID #:2548



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2          The government renews its motion to exclude proposed defense

3    expert John Peterson (“Peterson”). On August 8, 2021 (less than 36

4    hours before trial), the defendants first disclosed Peterson as a

5    potential expert. Peterson’s CV aside, the expert disclosure was a

6    half-page long and did not provide any information on what Peterson

7    will say or what his opinions will be. (Ex. 1 (Aug. 8, 2021 expert

8    disclosure of John Peterson.) The government then asked for a summary

9    of Peterson’s testimony, and the next day received the following

10   response, which contains even less information:

11         Mr. Peterson is an expert in the complex workings of the customs

12         and tariff systems, including tariff classification and anti-

13         dumping/countervailing duty application. Mr. Peterson will rely

14         on the 2011 AD/CVD Orders, the 2017 Scope Ruling, and other

15         publicly available scope rulings under the 2017 AD/CVD Orders. A

16         full list of scope rulings under the 2011 Orders can be found at

17         https://enforcement.trade.gov/download/prc-ae/scope/prc-ae-

18         scope-index.html. Mr. Peterson will also be relying on his

19         expertise as a basis for his testimony.

20         Thus, the defendants did not provide timely notice of their

21   intent to call Peterson, and to this day, have not given the

22   government a summary of the “witness’s opinions,” as Federal Rule of

23   Criminal Procedure 16(a)(1)(G) requires. 1

24         More disconcertingly, the defendants will apparently elicit

25   legal conclusions from Peterson, who is a practicing attorney. For

26   example, the original notice states that Peterson will “discuss the

27

28         1The government conferred briefly with defense counsel in
     person today (August 18, 2021), but is still in the dark on what
     testimony will be elicited from Peterson.
     Case 2:19-cr-00282-RGK Document 258 Filed 08/18/21 Page 4 of 4 Page ID #:2549



1    extent to which the classification of merchandise impacts the

2    applicability of AD/CVD duties,” the “rights and duties” of

3    importers, the “extent to which parties may legitimately structure

4    and manufacture products to minimize their liability,” and how “the

5    classification of goods is properly determined under the customs

6    laws.”

7          This testimony will undermine the Court’s role as the sole

8    arbiter of law and invariably confuse the jury, particularly since

9    the narrow issue before the jury is whether the defendants knew the

10   aluminum pallets were finished merchandise, as the Department of

11   Commerce held, at the time of import. 2 Waite v. Gonzaga Univ., 2018

12   WL 8224945, at *1 (E.D. Wash. 2018) (“To the extent that [the expert]

13   testimony involves opinions about alleged ADA violations it is

14   unhelpful because each courtroom comes equipped with a legal expert

15   called a judge, and it is his or her province alone to instruct the

16   jury on the relevant legal standards.”) (internal quotations omitted)

17   (citing Burkhart v. Washington Metro. Area Transit Auth., 112 F.3d

18   1207, 1213 (D.C. Cir. 1997); Marx & Co. v. Diners' Club, 550 F.2d
19   505, 509-10 (2nd Cir. 1977)).

20

21

22

23

24

25

26

27
           2Moreover, when ruling on motions in limine, this Court held
28   that the Department of Commerce’s scope ruling is the controlling law
     on whether the aluminum pallets at issue were subject to the AD/CVD
     orders.
                                        2
